Martin, J.
The plaintiffs claim $1008 for the hire and use of certain blocks, &c., furnished to the defendant for raising the steamer Cuba, according to an account annexed to the petition. The defendant pleaded the general issue; and farther, that the plaintiffs libelled the brig Damon, for the hire of the same, or like materials, claiming only $125, and were nonsuited.
Several witnesses were examined, and from their testimony the court concluded that the plaintiffs were entitled to $125 for the use of the blocks, &c., &c.; and for necessary repairs, to $115, $4 50, and $10, in all $254 50 for which judgment was given. We are unable to see on what grounds we can interfere with it, or allow damages for the appeal.

Judgment affirmed.